Citation Nr: 1447672	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.

2. Entitlement to an increased rating for residuals of a shell fragment wound on the left side of the face.

3. Entitlement to service connection for a shell fragment wound of the left lower stomach.

4. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 10 percent for migraine headaches and posttraumatic scalp pain.

6. Entitlement to a rating in excess of 10 percent for residuals of shell fragment wounds of the left arm and left shoulder.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

These matters come before the Board of Veterans' Appeals' (Board) on appeal from May and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to disability ratings in excess of 10 percent for migraine headaches and posttraumatic scalp pain, and residuals of shell fragment wounds of the left arm and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the August 2014 Videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received oral testimony from the Veteran and his representative indicating that he wished to withdraw his appeal as to the issues of entitlement to service connection for residuals of a shell fragment wound of the left lower stomach, and entitlement to increase ratings for bilateral hearing loss and residuals of a shell fragment wound on the left side of the face.

2. Resolving any doubt in the Veteran's favor, the evidence demonstrates that his PTSD and depression have been manifested by symptomatology that more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood..   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran as to the issues of service connection for residuals of a shell fragment wound of the left lower stomach, and entitlement to increase ratings for bilateral hearing loss and residuals of a shell fragment wound on the left side of the face have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The criteria for an increased 70 percent disability rating, but no higher, for PTSD and depression have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

During the August 2014 Videoconference hearing, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal as to the issues of entitlement to service connection for service connection for residuals of a shell fragment wound of the left lower stomach, and entitlement to increase ratings for bilateral hearing loss and residuals of a shell fragment wound on the left side of the face.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding these claims.

Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for residuals of a shell fragment wound of the left lower stomach, and entitlement to increase ratings for bilateral hearing loss and residuals of a shell fragment wound on the left side of the face.  Thus, the appeal as to these issues is dismissed. 

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2008 rating decision currently on appeal, a March 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  A subsequent January 2009 letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements and testimony, and identified VA and private treatment records have been obtained and associated with the record.  The Veteran was also afforded multiple VA and VA QTC PTSD examinations during the rating period currently for appellate consideration, which dates from February 2007.  Specifically, the Veteran underwent PTSD examinations to evaluate the nature and severity of his PTSD in: March 2008 (QTC) with psychologist KJG, Ph.D.; May 2010 (VA) with psychiatrist M C-B, M.D.; December 2012 (VA) with psychologist CPD, Ph.D.; and January 2014 (QTC) with psychologist JEC, Ph.D.  

The Board acknowledges the Veteran's statements of record indicating that it is difficult to discuss his psychiatric condition with strangers conducting VA examinations.   In addition, in a thirteen page statement received at the August 2014 hearing, he expressed concern about the adequacy of two of his prior VA PTSD examinations.  He indicated that "a few years ago" he was interviewed by a female psychiatrist whose last name began with the letter "M" at the Frank Tejeda VA Outpatient Clinic.  He noted that before the interview began, the examiner noted that she was pressed for time and that he felt many things he tried to express during the examination were ignored and that he did not feel that he had adequate time to fully explain his psychiatric condition.  He also indicated that during the January 2014 VA QTC examination, the examiner's laptop repeatedly shut down, which raised concerns if all relevant information was documented in that examination report.  He also stated that it caused him to lose his train of thought and it made him feel untrusting toward the examiner.  

While the Board acknowledges the Veteran's concerns as to the adequacy of his PTSD examinations and has undertaken reviewed the record with consideration of his concerns, the Board finds that the multiple VA examinations during the rating period, in combination with the other evidence of record, are adequate for the purpose of adjudicating the claim for increase.  On review, each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim.  The Board finds that the aforementioned examination reports are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations, along with the other evidence of record, to include the Veteran's lay statements and testimony describing his current psychiatric condition and its effects on his social and occupational functioning, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Veteran was afforded a Videoconference hearing before the undersigned in August 2014 during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims. Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations - Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  DC 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD and depression are rated under the same criteria in the rating schedule.  Therefore, rating under another DC would not produce a different result.  Moreover, the Veteran has not requested that another DC be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.   38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher evaluation for his PTSD disability.  He contends that the severity of his PTSD disability is more severe than the criteria associated with his current assigned 50 percent evaluation.  

A review of the record shows that the Veteran has been receiving VA and private group and individual mental health treatment for PTSD throughout the duration of the claim.  In February 2008, the Veteran filed his claim for increased rating for his PTSD disability.  In an April 2008 statement, he reported that his PTSD had worsened.  Specifically, his nerves were worse and became depressed more often.   

In this case, following a review of the record, which includes identified VA and private mental health treatment records, the Veteran's lay statements and testimony, a lay statement from the Veteran's daughter, statements from VA and private mental health and medical treatment providers, and VA examination reports dated in March 2008, May 2010, December 2012, and January 2014, the Board finds that preponderance of the evidence shows that the Veteran's PTSD warrants a rating of 70 percent, but no higher, since his claim for increase for PTSD was received in February 2008.  Since February 2008, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: spatial disorientation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

In that regard, the Board notes that "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  

In this case, the evidence of record demonstrates that the Veteran's psychiatric disability is manifested by symptoms of spatial disorientation.  Specifically, notation on mental status examination during a March 2008 VA QTC examination indicated that the Veteran did not know where he was going or what he was doing at times.  The examiner observed that the Veteran reported and medical records documented periods of "fugue states" where he did not know what he was doing or where he was for a period of time.  The examiner further noted that symptoms attributed to the Veteran's PTSD included loss of awareness of his surroundings at times.  In addition, report of a February 2014 TBI QTC examination indicated that the Veteran occasionally gets lost in unfamiliar surroundings and has difficulty reading maps and following directions.  Finally, an August 2014 statement from the Veteran's daughter indicates that he had gotten lost in a neighborhood on his way to the grocery store and he had forgotten how he got there.  

As to obsessive rituals, the March 2008 VA QTC examiner indicated that the Veteran's PTSD is manifested by symptoms of obsessive rituals such as double checking everything to avoid danger.  The examiner indicated that the Veteran's obsessive rituals were severe enough to interfere with his routine activities.  The presence of obsessional rituals was again noted during VA psychiatric examination in May 2010.  During VA psychiatric examination in December 2012, the examiner noted that the Veteran tended to have some obsessional traits - others accused him of talking too much about Vietnam, and he had miscellaneous obsessional traits such as cutting his socks to a particular length, hanging towels in a certain fashion, arranging shoes in a particular order, and barricading the doors to his house.  The December 2012 examiner stated that the Veteran's obsessive rituals did not interfere with functioning.  In an August 2014 statement, the Veteran's daughter described witnessing the Veteran barricading the doors of his home at night and she stated that the Veteran always carried a weapon or would obsess over how to locate and/or obtain a weapon.

As to the Veteran's speech, the December 2012 VA psychiatric examiner indicated that the Veteran's speech was intermittently illogical, obscure, or irrelevant.  

As to near-continuous depression affecting ability to function independently, appropriately, and effectively, the March 2008 VA QTC examiner indicated that the Veteran had a continuously depressed mood, which did not affect his ability to function independently.  She reasoned that the Veteran was able to function, but was depressed most of the time or felt angry and resentful in accepting his current physical and psychological situation.  To the contrary, during functional assessment she indicated that the Veteran was intermittently unable to perform activities of daily living (but could provide self-care) because he was is unable to go to work at times or function in a socially appropriate manner.  Also, in a November 2010 statement, Dr. AC, the Veteran's private primary care physician, indicated that the Veteran had been undergoing tremendous work place stress for the past several years, which had led to worsening and/or exacerbation of his psychiatric conditions.  Specifically, he stated that the intensity of the Veteran's depression had worsened.  He expressed deep concern about the Veteran's mental state and indicated that although the Veteran had not expressed any suicidal or homicidal ideations, he feared that may change.  Similarly, a November 2010 statement from the Veteran's private mental health treatment provider indicated that symptoms of the Veteran's PTSD included depression.  She stated that the Veteran felt uncomfortable at work, which may be the reason for exacerbation of his psychiatric symptoms.  She therefore indicated that he should be given a 30 day leave of absence to allow for return to his previous level of functioning.  In a June 2011 statement, the Veteran reported that he felt hopeless, but that he continued to struggle each day to go through the motions with the support of his family, friends, and the VA.  During VA QTC psychiatric examination in January 2014, the examiner noted the presence of a depressed mood with often feeling depressed and hopeless like nothing is worth continuing for (but not suicidal).  January 2014 examiner diagnosed depressive disorder NOS (not otherwise specified) and PTSD.  The examiner indicated that the Veteran's depression was part of his PTSD, but severe enough to require a separate diagnosis.   

March 2008, December 2012, and January 2014 VA and QTC examiners each indicated that the Veteran's psychiatric condition had resulted in difficulty in adapting to stressful circumstances, including work or a work like setting.  

The December 2012 VA psychiatric examiner indicated that the Veteran's psychiatric condition was manifested by neglect of personal appearance and hygiene and an inability to establish and maintain effective relationships.  The January 2014 VA QTC examiner also indicated that the Veteran's psychiatric condition was manifested by difficulty in adapting to stressful circumstances, including work or a work like setting.  

As to the level of functional social and occupational impairment due to the Veteran's PTSD, the March 2008 QTC examiner diagnosed PTSD and assigned a GAF score of 55 to 60.  The examiner remarked that mentally, the Veteran was intermittently unable to perform activities of daily living (but could provide self-care) because he was unable to go to work at times or function in a socially appropriate manner.  He had difficulty establishing and maintaining work/school and social relationships because he had difficulty in his work and family relationships.  He had difficulty maintaining effective family role functioning because at times he became inordinately angry or irritable with others for no great reason.  He had occasional interference with recreation or leisurely pursuits because he did not engage in many recreational activities, but he did write and work on artistic endeavors.  He had no difficulty understanding commands and he appeared to pose no threat of imminent danger or injury to himself or others.  Prognosis for his psychiatric condition was questionable given reports that the Veteran felt that he "lost time" and was not functional.  The examiner found that even with ongoing treatment, the Veteran would not likely be able to resume his full duties as an immigration officer without significant accommodations.  

In a January 2009 statement, JP, L.C.S.W., the Veteran's VA mental health treatment provider since June 2008 opined that the Veteran had not been compensated adequately for his PTSD.  She reasoned that the Veteran had been able to work and had done well; however, he was no longer capable of working and much of it was attributed to his invasive thoughts and depression as a result of his PTSD.  

Following VA psychiatric examination in May 2010, the examiner diagnosed PTSD and assigned a GAF score of 65.  On functional assessment, the examiner remarked that since the last VA QTC examination in March 2008, changes in functional status and quality of life included isolation at times, anger and irritability, and problems in family relations linked to the above described PTSD symptomatology.  The examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

As previously noted, in a November 2010 statement, the Veteran's private mental health treatment provider noted an increase in PTSD symptoms in the few months prior, which was potentially related to stress at his place of employment.  She therefore indicated that he should be given a 30 day leave of absence to allow for return to his previous level of functioning.   

Following VA psychiatric examination in December 2012, the examiner diagnosed PTSD and depressive disorder secondary to PTSD, work conflicts, and financial problems.  A GAF score of 55 was assigned.  On functional assessment, the examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  It was not possible to differentiate between what portion of the Veteran's social and occupational impairment was caused by each diagnosed mental disorder.  The examiner reasoned that doing so would be speculative as the Veteran's depression relates at least in part to his PTSD.  The Veteran's social functional impairment included no active friendship and occupationally he had little support at his employment.  The examiner stated that his impairment was complicated by a history since at least 2007 with his work place where he was injured and unable to perform his duties and was demoted to a lower civil service grade and that he believed that he had been mistreated.   He was therefore involved in legal action against his employer which occupied much of his thoughts and caused him considerable additional stress.  

During VA examination in January 2014, the Veteran reported that occupationally, he had worked for Immigration from 1983 to 2007.  He was reportedly "removed from all federal employment" after he sustained a work-related knee injury and his supervisor would not allow him to do light duty as had been medically prescribed by a physician.  He reportedly received Workman's Compensation for two and a half years prior to being returned to work as a cashier following knee replacement.  He remained employed as a cashier at the time of the examination.  Following a review of the claims file and examination of the Veteran, the January 2014 QTC examiner diagnosed PTSD and depressive disorder NOS.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

On review, the Board finds that the Veteran's psychiatric symptoms do not more nearly approximate a rating in excess of 70 percent at any time during the claim under the General Rating Formula as they have not been shown to be of such a severity or frequency to result in total occupational and social impairment.  The Board acknowledges that the Veteran was infrequently noted to have experienced some psychiatric symptoms explicitly noted in the rating criteria for the assignment of a 100 percent disability rating at various times throughout the claim.  Specifically, gross impairment of thought processes was noted one time during the rating period during VA QTC examination in March 2008.  The March 2008 examiner also found that the Veteran was intermittently unable to perform activities of daily living; however, he could provide self-care.  Disorientation to place and time was suggested during VA the March 2008 VA QTC examination, the
February 2014 TBI QTC examination, and in the August 2014 statement from the Veteran's daughter.  Memory loss for names or close relatives, own occupation, and own name was noted on a single occasion during the March 2008 VA QTC examination.  During VA psychiatric examination in May 2010, however, his memory was described as fair.  The May 2010 examiner indicated that the Veteran's recent and remote memory were normal and his immediate memory was mildly impaired.  Similarly, the December 2012 examiner noted mild memory loss, such as forgetting names, directions or recent events.  The January 2014 examiner noted impairment of short- and long-term memory (e.g., retention of only highly learned material and forgetting to complete tasks).  Nevertheless, although the Veteran experienced some of the symptoms of the nature specifically contemplated in the rating criteria for the assignment of a 100 disability rating for psychiatric disability, none of the VA examiners or the Veteran's VA and private psychiatric treatment providers have indicated that the Veteran was totally occupationally and socially impaired due to psychiatric symptomatology at any time during the claim.  The Board notes that the difficulties experienced in occupational and social functioning are consistent with deficiencies in most areas, as the Veteran has generally maintain full-time employment throughout the period under consideration in this appeal, but not total impairment.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Since the Veteran's claim for increase for psychiatric disability was received by VA February 2008, his GAF scores ranged from 55 at worst during VA examination in December 2012 to 70 at best as noted in VA social work notes dating from February to July 2007.  GAF scores ranging from 55 to 75 reflect mild to moderate symptoms.  The Veteran has not been assigned any GAF score below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's mild to moderate symptomatology, consistent with a 70 percent disability rating. 

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have arguably approximated the criteria for a 50 or 70 percent rating for the entirety of appellate period.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms, namely his disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships, more nearly approximate the criteria for a 70 percent schedular rating, but no higher under diagnostic code 9411 throughout the duration of the claim.  Accordingly, a 70 percent schedular rating for PTSD is assigned for the entire rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert. 

The Veteran's symptoms have been stable throughout both the duration of the claim and therefore staged ratings are not appropriate at any time during the claim.  Hart.

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD and depression is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: spatial disorientation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his psychiatric symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has asserted that symptomatology of his service-connected disabilities has impacted his ability to work, at no time during the pendency of this claim has the Veteran explicitly alleged that he is unemployable as a result of his service-connected disabilities.   The Board acknowledges a January 2009 statement from the Veteran's mental health provider indicating that the Veteran was no longer capable of working as much as he used to due to symptoms of PTSD.  Also, a November 2010 statement from the Veteran's private psychiatric treatment provider indicated that a 30 day leave of absence was necessary to allow the Veteran to return to his previous level of functioning due to recent exacerbation of psychiatric symptoms related to workplace stress and feeling uncomfortable due to mistreatment by his employer regarding a work-related knee disability claim.  

Nevertheless, the Board notes that during VA examination in January 2014, the Veteran reported that he was employed as an immigration officer until 2007.  He was reportedly "removed from all federal employment" after he sustained a work-related knee injury and his supervisor would not allow him to do light duty as had been medically prescribed by a physician.  He reportedly received Workman's Compensation for two and a half years prior to being returned to work as a cashier in March 2010 because he had a knee replacement.  He remained employed as a cashier at the time of the January 2014 examination.  In addition, a September 2007 VA treatment note indicates that the Veteran wrote a screen play that was being reviewed for film production, he wrote poetry, and he owned an art gallery.  See September 26, 2007 VA mental health note.  Finally, during the August 2014 hearing, the Veteran indicated that he works 14 to 18 hour days as a means of keeping his mind distracted and to cope with his psychiatric symptomatology.  Accordingly, the Board finds that further consideration of entitlement to a TDIU is not necessary.  



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.

Entitlement to an increased rating for residuals of a shell fragment wound on the left side of the face is dismissed.

Entitlement to service connection for a shell fragment wound of the left lower stomach is dismissed.

Entitlement to a 70 percent disability rating is granted for PTSD, subject to the laws and regulations governing monetary awards. 


REMAND

The Board finds that further development is required prior to adjudication of the claims for disability ratings in excess of 10 percent for migraine headaches and posttraumatic scalp pain, and residuals of shell fragment wounds of the left arm and left shoulder. 

Although the Veteran has been afforded numerous VA examinations for evaluation of his service-connected migraine headaches and posttraumatic scalp pain, they are inadequate for the purpose of evaluating the Veteran's claim for increase.  Specifically, prior to the rating period currently under consideration, an August 2006 VA examiner changed the diagnosis for this disability to posttraumatic migraine headaches accompanied by posttraumatic neuralgia, which the examiner indicated is a progression of the prior diagnosis.  The examinations during the rating period on appeal do not contain sufficient information to determine whether the Veteran has separate compensable scar and/or neurologic manifestations associated with posttraumatic scalp pain that may warrant separate evaluations.  Indeed, given that the Veteran's migraine headaches are related to a grenade fragment wound of head during service, the most recent January 2014 QTC examination for evaluation of the Veteran's migraine headache disability and posttraumatic scalp pain, the examiner erroneously found that there are no scars related to such disability.

Similarly, the Veteran's residuals of shell fragment wounds of the left shoulder and arm are currently evaluated as 10 percent disabling under DC 7805 (scars).  During the hearing, the Veteran indicated that he has internal muscle and/or joint pain in the areas of his left shoulder and left arm shrapnel wounds and his representative called attention to the fact that x-rays had not been performed during VA examinations for evaluation of this disability.  

A review of the record shows that the Veteran was afforded a VA QTC examination for evaluation of shrapnel wounds of the his left shoulder and arm in September 2008.  During examination he reported complaints of daily upper arm fatigue and numbness.  The examiner stated that physical examination revealed no joint abnormality.  To the contrary, however, the Board observes that in a March 2003 statement, the Veteran indicated that the pieces of shrapnel in his left arm and shoulder were not big and were removed by his buddy during service with a pair of tweezers; however, every once in a while he experienced a muscle cramp or spasm in the area of the shell fragment wounds.  Report of a March 2003 VA examination indicates that bilateral shoulder x-rays showed narrowing of the acromioclavicular joint on the left in comparison to the right.  Following orthopedic evaluation for residuals of shell fragment wounds of the Veteran's left shoulder and arm, the examiner diagnosed of "history of shell fragment wounds of the left shoulder apparently healed but with posttraumatic arthritis and recurrent impingement syndrome."

The Veteran was afforded additional VA examinations for evaluation of residual shell fragment wound scars of his left shoulder and arm in May 2010 and December 2012, however, those examinations do not address whether shell fragment wounds of the left arm and shoulder may have resulted in any muscle and/or joint disability of the left arm and shoulder.  In light of the foregoing, the Board finds that the VA examinations during the rating period on appeal are inadequate and a new VA examination is warranted to address whether the Veteran has separate compensable joint or muscle injury manifestations of residuals of his service-connected shell fragment wounds of his left shoulder and arm.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for residuals of his service-connected shell fragment wounds of the left shoulder and arm, and migraine headaches and posttraumatic scalp pain.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2. Appropriate efforts must be made to obtain all available ongoing VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Once the above requested development is completed to the extent possible, schedule the Veteran for appropriate VA examination(s) by appropriate examiners with sufficient expertise to identify all manifestations and ascertain the current severity of the Veteran's service-connected shell fragment wounds of the left shoulder and arm, and posttraumatic migraine headaches and scalp pain disabilities.  The entire paper and electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed. 

Posttraumatic migraine headaches and scalp pain 
As to the Veteran's posttraumatic migraine headaches and scalp pain disability, the examiner must state whether the Veteran experiences prostrating headache attacks; and, if so, whether the headaches occur on average once every two months, once a month, or most nearly approximate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.   

The examiner must also identify whether there are any scar and neurologic manifestations.  As to any neurologic manifestation identified, the examiner must state whether it results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  In doing so, the examiner is specifically requested to review and discuss the August 2006 VA examination report containing diagnosis of posttraumatic migraine headaches accompanied by posttraumatic neuralgia.  

As to any scar identified, the examiner should assess the size of each scar and such findings as pain, tenderness, contour, tissue loss, elevation, depression, adherence to underlying tissue, hypo- or hyper- pigmentation, texture, induration, keloid formation, and limitation of motion, and any other relevant findings. 

Shell fragment wounds of the left shoulder and arm
As to the Veteran's shell fragment wounds of the left shoulder and arm disability, the examiner should assess the size of each scar and such findings as pain, tenderness, contour, tissue loss, elevation, depression, adherence to underlying tissue, hypo- or hyper- pigmentation, texture, induration, keloid formation, and limitation of motion, and any other relevant findings. 

The examiner must also identify whether there are any muscle or joint injuries or manifestations associated with the Veteran's service-connected shell fragment wounds of the left arm and shoulder.  In doing so, the examiner is requested to review and discuss the report of a March 2003 VA examination containing diagnosis of history of shell fragment wound of the left shoulder apparently healed, but with posttraumatic arthritis [of the acromioclavicular joint] and recurrent impingement syndrome.  The Board also notes that for rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, and impairment of coordination and uncertainty of movement.  

As to any identified muscle injury, the examiner must identify the muscle(s) and muscle group(s) affected and state whether the injury is best characterized as slight, moderate, moderately severe, or severe as described in 38 C.F.R. § 4.56 (d).  

As to any identified joint manifestations, the examiner must identify the joint(s) affected.   

4. After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  Ensure that the examiner(s) documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, corrective procedures must be implemented at once.

5. After the completion of any action deemed appropriate in addition to that requested above, readjudicate the claims.  All applicable laws and regulations should be considered.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


